Mr. G. Kenneth Gilleland General Counsel Florida Game and Fresh Water Fish Commission 620 South Meridian Street Tallahassee, Florida 32301
Dear Mr. Gilleland:
This is in response to your request for an opinion on substantially the following question:
     DOES THE GENERAL LICENSE EXEMPTION SET FORTH IN THE INTRODUCTORY PARAGRAPH OF s 372.57, F.S., WHICH EXEMPTS RESIDENTS OF THE STATE OVER AGE 65 AND UNDER AGE 15 FROM OBTAINING FISHING, HUNTING AND TRAPPING LICENSES APPLY TO SUCH RESIDENTS WHEN TAKING FUR-BEARING ANIMALS FOR COMMERCIAL PURPOSES?
Your question is answered in the affirmative.
The introductory paragraph of s 372.57, F.S., excepts or exempts from the licensing and license fee requirements of s 372.57, F.S., residents of Florida who are more than 65 years of age and children under 15 years of age. Subsections (13), (14) and (15) of s 372.57, F.S., set forth the several licenses and licensing fee requirements for residents to take fur-bearing animals. There is no language within s 372.57, F.S., which would operate to limit or restrict the application of the general exemption to the taking of fur-bearing animals for noncommercial purposes. Compare, s 372.57(1), (2) and (13), where particular hunting and fishing licenses are restricted to use for noncommercial purposes; s 372.57(4)(e), F.S., which provides for an unrestricted permanent state hunting and fishing license (but not for the taking of the fur-bearing animals) for totally and permanently disabled persons upon proof of their disability; and s 372.57(4)(f), F.S., providing that no fishing license shall be required for certain retarded clients of the Department of Health and Rehabilitative Services.
An examination of the legislative history of this provision, specifically ss 15, 19-21, Ch. 13644, 1929, Laws of Florida; s 1, Ch. 2886, 1941, Laws of Florida; and s 1, Ch. 23087, 1945, Laws of Florida, discloses no evident legislative intent to exclude the taking of fur-bearing animals for commercial purposes from the general exemption or exception from the licensing and license fee requirements of s 372.57, F.S. Therefore the general exception or exemption of residents over 65 years of age and children under 15 years of age from the licensing requirements of s 372.57, F.S., is not limited to noncommercial purposes and such persons may take fur-bearing animals for both commercial and noncommercial purposes.
In summary, I am of the opinion, until legislatively or judicially determined otherwise, that the general exception or exemption from the licensing and license fee requirements of s 372.57, F.S., for residents of Florida who are over 65 years of age and children under 15 years of age which is contained in the introductory paragraph of that section, applies to the taking of fur-bearing animals for commercial purposes and is not limited to noncommercial purposes.
Sincerely,
Jim Smith, Attorney General
Prepared by: Gerry Hammond, Assistant Attorney General